Mullan, J.
(dissenting). The plaintiff, owner of a business building, leased a room in it to defendant, for a term expiring May 1, 1920. The defendant having failed "to vacate upon the expiration of that term, the plaintiff caused his removal by means of summary proceedings, and thereafter brought this action for damages for the wrongful withholding of possession, and has recovered a sum representing the value of the use of the premises during the over-stay twelve days — and the counsel fees and disbursements necessarily paid in and for the summary proceeding. I am of the opinion that the judgment cannot be sustained.
The counsel fees and other expenses incurred in procuring defendant’s removal are not proper ele*325ments of damage. Livingston v. Robb, 61 Misc. Rep. 81.
Prior to the expiration of defendant’s lease, the plaintiff had leased the room to Miller, the latter’s term to commence on May 1, 1920, when, as has been said, defendant’s term came to an end. Miller, after having been kept out of possession for the twelve-day period referred to, then entered. The learned trial justice correctly held that Miller would ordinarily have had the right to sue defendant for use and occupation for the twelve-day period, while plaintiff would ordinarily not have had that right (United Merchants’ Realty & Improvement Co. v. Roth, 193 N. Y. 570); but he was of the opinion that a certain provision in plaintiff’s lease to Miller took that right from Miller, and gave it to, or left it in, plaintiff. The provision reads: “If possession of the space covered by this lease cannot be given on or before the date of the commencement of the term, rent under this lease shall not begin until possession of the space is given or available, and such allowance of rent shall be received by the tenant in full settlement for any claims which the tenant might otherwise have by reason of said space not being ready on said date.” The lease was a formally prepared instrument, and in it the beginning of the term to Miller was very plainly fixed to occur on May 1, 1920. It seems to me to be very clear that it was the intention of plaintiff and Miller, in inserting the clause quoted, merely to release Miller from the obligation to pay rent for any period during which he might, for any reason, be unable to procure possession. The lease took effect on May 1, 1920, and from that moment Miller had all the rights of a lessee. The plaintiff was not required to put him in possession. United Merchants’ Case, supra. Miller did not wish to pay the rent for a period during which he might be kept out of possession, and the provision in *326question — a not uncommon one — was quite evidently designed to accomplish the purpose of enabling Miller to escape the payment to plaintiff of rent until he should have procured possession, and I think it should be given no further effect. Although the point is, of course, not directly before us for decision, it seems to follow that I am of the opinion that Miller may recover from defendant for the value of the twelve-day period.
My brethren hold the view that section 2253 of the Code of Civil Procedure gives a right to the plaintiff to recover for the use of the twelve-day period despite the holding in the United Merchants’ case, I have never fully understood the reasoning of the majority in that case, but the holding itself seems to be clear enough, and most certainly allows the new tenant to sue the old tenant for rent. It is true that subsequently, in the Eels case, the Court of Appeals held that the new tenant was not such a landlord to the old tenant as was referred to in the summary proceeding statute. It may be difficult to reconcile the reasoning upon which the holdings in those two cases rest, but the actual holdings are plain and not in conflict. I think, therefore, that taking, as we must, the law as we find it, section 2253 of the Code of Civil Procedure should be read as meaning merely that a lessor who is entitled to rent from a dispossessed lessee is not barred from recovering it because the lessor caused the lessee's dispossession; and that it would not be read as giving to the lessor a right that the Court of Appeals said, in the United Merchants’ case, belonged exclusively to the new lessee.
I vote to reverse, and for a dismissal of the complaint upon the merits.
Judgment modified, and as so modified affirmed, without costs.